MARTIN (Harry C.), Judge.
We hold the first deed of trust was properly subject to foreclosure for default of payments. The trial court entered findings of fact that no payments were received by the SBA from 19 January 1976 until 17 March 1976 when SBA notified the grantors and guarantors that the loans were in default and had been accelerated. The findings of fact by a trial judge are conclusive on appeal if there is competent evidence in the record to support them. Knutton v. Cofield, 273 N.C. 355, 160 S.E. 2d 29 (1968). There is ample evidence in the record to support the above findings of fact.
We hold the third deed of trust was properly subject to foreclosure for default of payments and for failure to pay the taxes on the property. As stated above, the trial court entered findings of fact to the effect that payments were in default and this is conclusive on appeal if there is supporting competent evidence in the récord. Id.
Additionally, petitioner was entitled to foreclosure of the third deed of trust for failure of grantors to pay the ad valorem taxes as they had covenanted to do in the deed of trust. In Oliver v. Piner, 224 N.C. 215, 29 S.E. 2d 690 (1944), a foreclosure action for grantors’ failure to pay the taxes on the land was not sustained. The Court in Oliver reasoned that the provisions of the deed of trust were not specific or definite as to a fixed time when nonpayment of taxes would constitute default. This case is not controlling here. The third deed of trust provides:
*566[SJhould they [grantors] fail or neglect to pay all taxes and assessments which are or may be levied against or which may constitute a lien upon said land within three months after the same shall have become due and payable, then in either one or more of such events all of said notes shall immediately become due and payable at the option of the holders thereof, . . ..
The deed of trust designates a specific time after nonpayment of taxes when default shall be deemed. Ad valorem taxes become due and payable on the first day of September of the fiscal year for which the taxes are levied. N.C. Gen. Stat. 105-360(a). There is evidence in the record that the delinquent taxes accrued over several years. The taxes for prior years, and even the taxes for the year 1976, had been due and payable for a period of more than three months when the SBA paid the ad valorem taxes on 22 February 1977. The deed of trust was subject to foreclosure for failure to pay the required taxes.
The uncontradicted evidence showed respondents received $100,000 in loans from an agency of the United States in 1967. As of 18 November 1976, they owed $111,909.92, including accumulated interest at the very favorable rate of 5V2 percent. No payments have been made on this indebtedness since 19 January 1976. Interest of $14.99 is accumulating daily.
Every consideration has been extended to the respondents by the officials of the SBA and United States Government. The rights of the respondents have been zealously protected by the courts of North Carolina. It is time for this foreclosure to proceed.
The findings of Judge Lee are amply supported by competent evidence in the record, and sustain the order allowing the foreclosure. Respondents’ assignments of error are without merit. The order of the trial court is
Affirmed.
Judges Parker and Mitchell concur.